LEE, J.,
dissenting.
In United Parcel v. Transp. Comm., 27 Or App 147, 555 P2d 778 (1976), this court considered whether Administrative Rule No. 73 (Rule 73) of the Oregon Transportation Commission (OTC) was a "rule” and held that it was not. At that time, it was not necessary to decide what it actually was. This court is not barred from deciding that question now. We should do so.
The issue in the instant case is whether Rule 73 was an order not arising from a contested case. ORS 183.484.1 would affirm the finding of the circuit court that Rule 73 was such an order and that it was null and void because it was not supported by substantial evidence.
I agree with that portion of the majority opinion which construes ORS 183.310(7)(a), stating that
"* * * the legislature intended orders, like rules, to be actions directed beyond the acting agency and other agencies and units of government, while internal management directives are essentially intragovemmental in their effect. * * *” 39 Or App 753, 593 P2d 1233 (1979). (Emphasis supplied.)
Applying this standard, however, Rule 73 constitutes an "order.”
*754Rule 73 concerns a Portland City Council Ordinance rerouting nighttime truck traffic between Swan Island and Interstate 5 in Portland. Under ORS 483.542,1 the city could not designate the new truck route without OTC’s approval. OTC therefore published notice of the ordinance, held a hearing, and entered its consent to it. The parties most affected by OTC’s action are the residents and the truck drivers of the new and old routes. I cannot agree that such an action is "essentially intragovemmental” in its effect.
Therefore, I respectfully dissent.

 ORS 483.542 provides in pertinent part:
«* * * The municipal authorities of an incorporated city or town shall not designate as a truck route, or prohibit the operation of any vehicle upon, any street, road or highway vender the jurisdiction of the Department of Transportation or any county, without the written consent of the department or the county court or board of county commissioners, as the case may be.” (Emphasis supplied.)